Exhibit CHARTER COMMUNICATIONS, INC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Earnings Loss from Operations before Noncontrolling Interest and Income Taxes $ (2,995 ) $ (264 ) $ (3,367 ) $ (776 ) Fixed Charges 321 479 1,102 1,424 Total Earnings $ (2,674 ) $ 215 $ (2,265 ) $ 648 Fixed Charges Interest Expense $ 201 $ 470 $ 867 $ 1,395 Interest Expense Included Within Reorganization Items, Net 113 - 211 - Amortization of Debt Costs 5 8 18 24 Interest Element of Rentals 2 1 6 5 Total Fixed Charges $ 321 $ 479 $ 1,102 $ 1,424 Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the three months ended September 30, 2009 and 2008 were insufficient to cover fixed charges by $3.0 billion and $264 million, respectively. Earnings for the nine months ended September 30, 2009 and 2008 were insufficient to cover fixed charges by $3.4 billion and $776 million, respectively. As a result of such deficiencies, the ratios are not presented above.
